AUTOMATED-DRIVING DEVICE



FIRST OFFICE ACTION


This action is in response to the Applicant’s preliminary amendments dated May 11, 2020 and May 18, 2020.

TITLE

The title is objected to because it is not clearly descriptive of the claimed invention. A suggested title is “Automated Driving Device Used in Vehicle Testing”.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.



35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the joint inventors regard as the invention because the claim is directed to a method but yet sets forth no steps in carrying out the method.  

35 U.S.C. § 103

In accordance with 35 U.S.C. 103, a patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant’s cited prior art of Horiba (JP 2003-149088A).

With respect to independent claims 1 and 7, Horiba sets forth an automated-driving device that causes a test body which is either a vehicle or part of a vehicle to perform automated-driving using a plurality of types of actuators, comprising:

a plurality of connectors (26 and 26’) to which the actuators (7) are connected; and
a control device (9) that controls movements of the actuators that are connected to the connectors (paragraph 13),
wherein when each of the actuators is connected to one of the connectors.

Horiba fails to explicitly teach that the control device identifies the type of actuator that is connected. However, it would have been obvious to one having ordinary skill in the art armed with the Horiba teaching that the control device will identify the type of actuator connected.
The motivation being that Horiba sets forth different actuators for operating the brake, accelerator, clutch, shifter, and ignition (paragraph 10). Thus, each actuator will have a specific operation to operate that specific function and the control device must know how to operate each specific actuator to perform that function correctly. For example, operating the accelerator will be performed differently than operating the clutch, the shifter, the ignition, and so on. Thus, the control device must know which actuator is connected so that actuator can be operated properly and timely.

With respect to claim 3, Horiba sets forth that each of the plurality of connectors (see 26 and 26’) has the same shape.

With respect to claim 5, Horiba suggests that when the automated-driving device has been installed on the driver’s seat of the test body, the plurality of connectors are positioned at a front surface of the control device as claimed because the actuators need to control the brake 

pedal, accelerator pedal, clutch pedal, shifter, and ignition all of which are to the front of the driver’s seat.

With respect to claim 6, Horiba sets forth that the vehicle testing system comprises a dynamometer that applies a load to the test body that is being driven by the automated-driving device (paragraph 1).
Horiba fails to set forth the use of an exhaust gas analysis device that analyzes exhaust gas discharged from the test body.
However, it would have been obvious to one having ordinary skill in the art with the Horiba teaching to use an exhaust gas analysis device to analyze the exhaust gas discharged from the test body.
The motivation being that Horiba sets forth that their device is used in connection with a chassis dynamometer for vehicle performance testing, and as is well known in the art, analyzing exhaust gas is a very common procedure in vehicle performance testing using a chassis dynamometer because such analyzing informs the operator of the operating air/fuel ratio.   

Allowable Subject Matter

Claims 2 and 4 are objected to as being dependent upon rejected independent claim 1, but would be allowable if rewritten in independent form including all of the limitations of claim 1 and any intervening claims.


Claim 2 has been found to be distinct over the prior art because the prior art fails to teach or suggest that the control device comprises:
a storage unit that stores identification information which associates the identifier with the type of actuator; and
an identification unit that reads the identifier of the actuator connected to the connector and, by referring to the relevant identifier and the identification information, identifies the type of actuator that is connected.

Claim 4 depends from claim 2 and is thus accordingly distinct.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







/Eric S. McCall/Primary Examiner
Art Unit 2856